                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

REPRODUCTIVE HEALTH SERVICES OF               )
PLANNED PARENTHOOD OF THE ST. LOUIS )
REGION, INC., et al.,                         )
                                              )
      Plaintiffs,                             )
                                              )             Case No. 2:19-cv-4155-HFS
v.                                            )
                                              )
MICHAEL L. PARSON, in his official capacity   )
as Governor of the State of Missouri, et al., )
                                              )
      Defendants.                             )

STATE DEFENDANTS’ MOTION FOR STAY PENDING APPEAL OF PRELIMINARY
  INJUNCTION AGAINST THE DOWN SYNDROME RESTRICTION AND FOR AN
           EXPEDITED BRIEFING SCHEDULE ON THIS MOTION

       Under Federal Rule of Appellate Procedure 8(a)(1) and the Federal Rules of Civil

Procedure, the State Defendants respectfully move this Court to stay pending appeal its order

granting a preliminary injunction against the enforcement of Mo. Rev. Stat. § 188.038.2, which

prohibits performing or inducing an abortion when the provider knows that the abortion is sought

solely because of a diagnosis, test, or screening indicating Down Syndrome or the potential for

Down Syndrome in an unborn child. Doc. 69.

       As noted in the State’s prior motion for stay pending appeal, Doc. 54, a motion for stay of

injunction pending appeal is governed by the same four equitable factors that govern the decision

whether to grant a preliminary injunction, except that likelihood of success on appeal is the focus

of the first factor. Hilton v. Braunskill, 481 U.S. 770, 776-78 (1987). A stay is warranted when

the appeal presents “serious” legal issues and the balance of equities favors the stay applicant.

James River Flood Control Ass’n v. Watt, 680 F.2d 543, 545 (8th Cir. 1982). The State Defendants

respectfully submit that this standard is satisfied here.

                                                   1

          Case 2:19-cv-04155-BP Document 71 Filed 09/30/19 Page 1 of 11
       In support of this request, the State Defendants incorporate by reference and reassert all the

evidence and arguments submitted in their prior filings opposing the entry of a preliminary

injunction on this issue, see Docs. 33, 35, 48, and 62, along with attached Exhibits, as well as the

arguments presented in their motion for stay pending appeal regarding the 20-week restriction, see

Docs. 54, 64. The State Defendants highlight the following points, while also relying on their

earlier evidence and arguments:

       I.       The State Defendants Are Likely to Prevail on Appeal.

       The State Defendants are likely to prevail on appeal for several reasons.

       A. Plaintiffs lack third-party standing and a third-party cause of action under 42
          U.S.C. § 1983.

       First, for the reasons discussed in detail in prior briefing, the State Defendants are likely to

prevail on appeal in their argument that abortion providers lack a third-party cause of action under

42 U.S.C. § 1983 to assert the rights of their hypothetical future patients. See, e.g., Doc. 54, at 2-

8; Doc. 64, at 1-4. Abortion providers have no constitutional rights of their own in this context,

and they rely solely on Section 1983 to create a cause of action. Yet the Eighth Circuit has held,

consistent with the plain language of Section 1983, that the statute does not create any third-party

cause of action, and there is widespread consensus on this point in the federal Courts of Appeals.

       Second, for the reasons discussed in detail in prior briefing, the State Defendants are likely

to prevail on appeal in their argument that abortion providers lack third-party standing under

Article III and prudential principles to assert the rights of hypothetical future patients. See id. The

abortion providers lack a “close relationship” with these hypothetical patients, and in fact the

relationship is rife with potential conflicts of interest. See Kowalski v. Tesmer, 543 U.S. 125, 131

(2004). Moreover, there is no “hindrance” to patients asserting their own rights, as dozens of

reported cases challenging abortion restrictions brought by individual women under pseudonyms

                                                  2

            Case 2:19-cv-04155-BP Document 71 Filed 09/30/19 Page 2 of 11
demonstrate. See id.; Doc. 33, at 7-8 (citing numerous cases). At very least, Plaintiffs had the

burden to come forward with evidence to demonstrate the existence of a close relationship and

hindrance to establish third-party standing, and they produced none.

       B. No case or controversy exists, and the case is not “fit for judicial resolution” in the
          absence of any individual patient who claims to be affected by the statute or any
          evidence regarding the law’s impact on real-world patient or patients.

       Third, as discussed in the State’s opposition to Plaintiffs’ renewed motion for preliminary

injunction, Doc. 62, the issues in this challenge to the Down Syndrome provision are not currently

fit for judicial resolution due to the paucity of evidence regarding how the provision impacts

women in the real world. Comprehensive Health of Planned Parenthood Great Plains v. Hawley,

903 F.3d 750, 757 (8th Cir. 2018). Although this case has now been pending for two months,

Plaintiffs still have not identified a single real-world patient whom they contend has sought or will

imminently seek an abortion solely because of Down Syndrome. See Doc. 60-1. This failure to

present a concrete, specific, individualized circumstance of the challenged law’s application

renders their challenge unfit for judicial resolution under Article III, prudential principles, and the

equitable principles that govern preliminary injunctions.

       In coming to the opposite conclusion, this Court emphasized the “practical consideration”

that requiring Plaintiffs to identify a specific patient or patients would result in “hectic back-and-

forth litigation.” Doc. 69, at 2. The State Defendants respectfully submit that this practical

consideration cuts in the opposite direction. Though it may sometimes result in “hectic” litigation,

Article III’s requirement of a concrete, specific, individualized dispute represents a fundamental

constitutional limitation on the authority of Article III courts. See Clapper v. Amnesty Int’l USA,

568 U.S. 398, 409 (2013). This Court expressed the concern that, given the prospect of hectic

litigation, “it would be most difficult to have the sort of orderly and thorough appellate



                                                  3

          Case 2:19-cv-04155-BP Document 71 Filed 09/30/19 Page 3 of 11
consideration of the ultimate merits that was invited by the Supreme Court on this very issue.”

Doc. 69, at 2. But Plaintiffs have provided no reason to suppose that such a case could not be fully

and carefully considered in further proceedings and on appeal, even after a TRO ruling, under the

“capable of repetition, yet evading review” exception to the mootness doctrine, which has often

been applied in the context of abortion restrictions.

        This Court concluded that an injunction was warranted because “there is a distinct

possibility that such an abortion patient may report to plaintiff providers any day or week during

litigation.” Doc. 69, at 2 (emphasis added). But, as the Supreme Court has repeatedly held, Article

III requires more than a “possibility”—it requires that the injury be “certainly impending.”

Clapper, 568 U.S. at 409 (“[W]e have repeatedly reiterated that the threatened injury must be

certainly impending to constitute injury in fact, and that allegations of possible future injury are

not sufficient.”) (emphases in original) (quotations and alterations omitted). This Court also stated

that, given that litigation may continue for months, it is “predictabl[e]” that such a patient will

emerge at some time while litigation is pending. Doc. 69, at 4. But, in a case that the State

Defendants cited with emphasis in their jurisdictional motion to dismiss, which they incorporated

into their preliminary-injunction opposition, see Doc. 33, at 4-5, the Supreme Court has held that

the “statistical probability” that an affected party would emerge is insufficient to establish third-

party standing. Summers v. Earth Island Institute, 555 U.S. 488, 498 (2009). A specific, concrete,

real-world patient must be presented to create a “case or controversy” under Article III. See id.

(holding that third-party standing under Article III requires “specific allegations establishing that

at least one identified [third party] had suffered or would suffer harm”) (emphasis added);

Kowalski, 543 U.S. at 131 (holding that, for purposes of third-party standing, a hypothetical future

relationship is “no relationship at all”).



                                                  4

          Case 2:19-cv-04155-BP Document 71 Filed 09/30/19 Page 4 of 11
        Moreover, Plaintiffs’ evidence is insufficient to establish anything but a hypothetical,

speculative concern that such a specific, concrete situation will emerge while litigation is pending.

The Court emphasized Paragraph 10 of Dr. McNicholas’s supplemental declaration, Doc. 60-1, in

which she stated that she performs abortions on an estimated “one to four cases per week” where

there has been a prior “fetal diagnosis.” Doc. 60-1, ¶ 10; Doc. 69, at 3. But that statement

addressed any “fetal diagnosis,” whether genetic or “structural”—not just Down Syndrome. Doc.

60-1, ¶ 10 (stating that she “cannot recall whether that diagnosis was Down Syndrome or another

genetic or structural anomaly”) (emphasis added). The declaration went on to state that Down

Syndrome was one of the most frequent genetic disorders, but it offered no evidence regarding the

relative frequency between Down Syndrome and all other fetal diagnoses, including structural

diagnoses. Id. And that paragraph merely concluded that it was “likely” that “some” unspecified

number of prior patients had included prior diagnoses of Down Syndrome, without any

information of number or frequency. Id. Again, this evidence is too hypothetical and speculative

to satisfy Article III.

        The Court relied on Alexis Bailly Vineyard, Inc. v. Harrington, 931 F.3d 774, 778-79 (8th

Cir. 2019), Doc. 69, at 5, but that case did not involve any situation like this case, where the

plaintiff seeks to assert the constitutional rights of hypothetical third parties who were unidentified

and might not exist at all. See 931 F.3d at 778. Here, by contrast, Clapper’s requirement that the

injury must be “certainly impending” applies, as do the requirements of Summers and Kowalski

that an identified, real person must exist to support a claim of third-party standing. Clapper, 568

U.S. at 409; see also Kowalski, 543 U.S. at 131; Summers, 555 U.S. at 498.

        The Court also concluded that, in the case of Down Syndrome diagnosis, “the most likely

scenario, from plaintiffs’ filings, would be the provider’s declining a requested abortion, in



                                                  5

           Case 2:19-cv-04155-BP Document 71 Filed 09/30/19 Page 5 of 11
terrorem.” Doc. 69, at 5. This conclusion, however, contradicts the Supreme Court’s holding in

Clapper that plaintiffs “cannot manufacture standing merely by inflicting harm on themselves

based on their fears of hypothetical future harm that is not certainly impending.” Clapper, 568

U.S. at 416.

       This Court stated that “[c]ommon understanding and judicial notice would conclude that

Down syndrome diagnosis (or even a strong suspicion based on testing) would often be received

with dismay by a pregnant woman and any family members.” Doc. 69, at 4. As the Court

implicitly acknowledged, this supposition is not supported by any evidence submitted by Plaintiffs.

More fundamentally, this assumption effectively acknowledges the existence of the deeply

ingrained, systemic, and highly medicalized discrimination still faced by persons with Down

Syndrome, which § 188.038.2 is designed to eradicate. See Doc. 35-8, ¶¶ 12-42. The concern that

persons with Down Syndrome may often be greeted with “dismay” by our society is a powerful

reason to uphold Missouri’s law, not to enjoin it.

       C. The Down Syndrome provision is constitutional on the merits.

       The State Defendants are also likely to prevail on the merits in opposing the challenge to

the Down Syndrome provision.         Plaintiffs’ sole argument is that this provision is per se

unconstitutional under Planned Parenthood of Southeastern Pennsylvania v. Casey.               This

argument lacks merit. Casey never considered or addressed anything similar to a Down Syndrome

prohibition. On the contrary, a similar provision in Pennsylvania’s law—a restriction on sex-

selective abortions—went unchallenged in Casey. See Doc. 35, at 8-9. As Justice Thomas recently

stated in this precise context: “Whatever else might be said of Casey, it did not decide whether the

Constitution requires States to allow eugenic abortions. It addressed the constitutionality of only

‘five provisions of the Pennsylvania Abortion Control Act of 1982’ that were said to burden the



                                                 6

          Case 2:19-cv-04155-BP Document 71 Filed 09/30/19 Page 6 of 11
supposed constitutional right to abortion. None of those provisions prohibited abortions based

solely on race, sex, or disability.” Box v. Planned Parenthood of Indiana and Eastern Ky., 139 S.

Ct. 1780, 1792 (2019) (Thomas, J., concurring). “[T]he constitutionality of other laws like

[Missouri’s] thus remains an open question.” Id. Several judges of the Seventh Circuit agreed:

“Casey did not consider the validity of an anti-eugenics law. Judicial opinions are not statutes;

they resolve only the situations presented for decision.” Planned Parenthood of Indiana &

Kentucky, Inc. v. Comm’r of Indiana State Dep't of Health, 917 F.3d 532, 536 (7th Cir. 2018)

(Easterbrook, J., dissenting from denial of rehearing en banc). Indeed, on Plaintiffs’ view, the

“penumbral” right to pre-viability abortion is elevated above the Constitution’s enumerated rights,

which is “absurd.” PPINK, 888 F.3d at 312 (Manion, J., concurring in the judgment).

       To argue that Casey decided an issue that was never raised or considered—and in fact was

purposely not raised—contradicts well-established law. It is axiomatic that, if an issue “was not

. . . raised in the briefs or argument nor discussed in the opinion of the Court,” then “the case is

not a binding precedent on this point.” United States v. L. A. Tucker Truck Lines, Inc., 344 U.S.

33, 38 (1952); see also Steel Co., 523 U.S. at 91 (“We have often said that drive-by jurisdictional

rulings of this sort . . . have no precedential effect.”); Lewis v. Casey, 518 U.S. 343, 352 n.2 (1996)

(holding that “standing was neither challenged nor discussed in that case, and we have repeatedly

held that the existence of unaddressed jurisdictional defects has no precedential effect”); FEC v.

NRA Political Victory Fund, 513 U.S. 88, 97 (1994) (“The jurisdiction of this Court was challenged

in none of these actions, and therefore the question is an open one before us.”).

         As the Supreme Court signaled in Box by inviting the lower federal courts to consider this

question in the first instance, no Supreme Court decision holds that a pre-viability Down Syndrome

restriction is unconstitutional. Similarly, the Eighth Circuit has never considered the validity of a



                                                  7

          Case 2:19-cv-04155-BP Document 71 Filed 09/30/19 Page 7 of 11
Down Syndrome provision or addressed the unique issues presented by such a restriction. “None

of the [Eighth Circuit’s] abortion decisions holds that states are powerless to prevent abortions

designed to choose the sex, race, and other attributes of children.” PPINK, 917 F.3d at 536

(Easterbrook, J., dissenting from denial of rehearing en banc).

       This absence of controlling law from the Supreme Court or the Eighth Circuit is fatal to

Plaintiffs’ claim, because they present no other argument against the validity of the law. As

discussed in the State’s prior briefing, the Down Syndrome provision satisfies strict scrutiny or

any other standard of scrutiny because it is precisely tailored to advance the most compelling of

state interests. Preventing an entire category of persons from being targeted for elimination solely

because they possess an immutable characteristic is among the most compelling state interests

imaginable. Doc. 35, at 26-28. This interest is even more compelling because of the horrifying

history of medicalized discrimination and abuse experienced by persons with Down Syndrome in

this country, including in quite recent decades. Doc. 35-8 (Declaration of Dr. Martin McCaffrey),

¶¶ 12-42. “It is not hyperbole to state that the history of the medical establishment’s approach to

Down syndrome over the last century has been dominated by discrimination.” Id. ¶ 14. By

prohibiting only those abortions performed “solely” for that purpose, the statute avoids sweeping

into its coverage any abortions for other reasons, and thus it is narrowly tailored to advance this

compelling state interest. Doc. 35, at 32-33; see also PPINK, 888 F.3d at 316 (Manion, J.,

concurring) (“[I]t is hard to imagine legislation more narrowly tailored to promote this [anti-

discrimination] interest”). Plaintiffs have presented no argument against this analysis.

       II.     The Balance of Harms and the Public Interest Favor a Stay.

       The other three equitable factors also strongly favor a stay of injunction pending appeal.

“When courts declare state laws unconstitutional and enjoin state officials from enforcing them,”



                                                 8

          Case 2:19-cv-04155-BP Document 71 Filed 09/30/19 Page 8 of 11
the “ordinary practice is to suspend those injunctions from taking effect pending appellate review.”

Strange v. Searcy, 135 S. Ct. 940, 940-41 (2015) (Thomas and Scalia, JJ., dissenting from denial

of the application for a stay) (collecting cases).

       As noted above, the State’s interest in preventing the elimination of persons with Down

Syndrome solely because they possess that immutable characteristic is compelling, urgent, and

vital. See McCaffrey Decl., Doc. 35-8, ¶¶ 12-42. Unless stayed, this Court’s injunction will permit

the continuation of a practice that threatens to eliminate 61 to 93 percent of persons with Down

Syndrome in Missouri, which devastates the Down Syndrome community, undermines attempts

to improve the lives of existing persons with Down Syndrome, and perpetuates and reinforces the

medicalized discrimination and hostility already faced by those persons. See id.

       The State’s interest in enforcing the Down Syndrome provision is supported by other

compelling reasons as well. The State has a compelling interest, recognized by Casey, in

protecting and promoting the lives of unborn children in general, which the provision

unquestionably advances. In addition, abortions performed because of Down Syndrome are

frequently performed at late gestational ages on pain-capable fetuses, thus inflicting horrific pain

on the unborn children. Condic Decl., Doc. 35-3, ¶¶ 8-48; Condic Suppl. Dec., Doc. 48-1, ¶¶ 15-

32. These abortions also subvert the traditional role of physicians as healers, by turning them into

killers targeting persons for elimination solely because of an immutable characteristic. Curlin

Decl., Doc. 35-5, ¶¶ 43-53. And Down Syndrome-targeted abortions contribute to the general

coarsening and loss of respect for human life, including the lives of infants and born children. See

Doc. 35, at 17-24.

       Moreover, “any time a State is enjoined by a court from effectuating statutes enacted by

representatives of its people, it suffers a form of irreparable injury.” Maryland v. King, 567 U.S.



                                                     9

          Case 2:19-cv-04155-BP Document 71 Filed 09/30/19 Page 9 of 11
1301 (2012) (Roberts, C.J., in chambers) (quoting New Motor Vehicle Bd. of Calif. v. Orrin W.

Fox Co., 434 U.S. 1345, 1351 (1977) (Rehnquist, J., in chambers)).

       By contrast, the irreparable injury asserted by Plaintiffs is slight or non-existent, because

it depends entirely on their erroneous assertion that there is a constitutional right to terminate a

fetus solely because of Down Syndrome. Because there is no constitutional right to terminate a

pregnancy solely because of Down Syndrome, their argument fails. Section 188.038.2 imposes

no cognizable irreparable injury because it does not violate any constitutional right. Moreover,

even if there were any merit to Plaintiffs’ constitutional claims, any irreparable injury could and

should be addressed through a proper as-applied challenge asserted by a women seeking an

abortion solely for purposes of Down Syndrome, as the Supreme Court emphasized in Gonzales

v. Carhart, 550 U.S. 124, 167-68 (2007). “As-applied challenges are the basic building blocks of

constitutional adjudication.” Id. “The Act is open to a proper as-applied challenge in a discrete

case.” Id. (citations omitted).

                                          CONCLUSION

       The State Defendants respectfully request that this Court stay its injunction against the

enforcement of Mo. Rev. Stat. § 188.038.2 pending appeal. In addition, because this motion raises

critical issues and the questions raised herein have been thoroughly and recently briefed by the

parties, the State Defendants respectfully request an expedited briefing schedule on this motion,

with Plaintiffs’ response to this motion to be filed within three business days of this filing.




                                                 10

         Case 2:19-cv-04155-BP Document 71 Filed 09/30/19 Page 10 of 11
Dated: September 30, 2019                     Respectfully submitted,

                                              ERIC S. SCHMITT
                                              Attorney General

                                               /s/ D. John Sauer
                                              D. John Sauer, #58721
                                               Solicitor General
                                              Julie Marie Blake, #69643
                                              Justin D. Smith, #63253
                                              Emily A. Dodge, #53914
                                              Missouri Attorney General’s Office
                                              Post Office Box 899
                                              Jefferson City, MO 65102
                                              Tel: (573) 751-8870
                                              Fax: (573) 751-0774
                                              E-mail: John.Sauer@ago.mo.gov

                                              Counsel for the State Defendants


                                 CERTIFICATE OF SERVICE

       I hereby certify that, on September 30, 2019, the above was filed electronically through the

Court’s electronic filing system to be served electronically on counsel for all parties.


                                                      /s/ D. John Sauer




                                                 11

         Case 2:19-cv-04155-BP Document 71 Filed 09/30/19 Page 11 of 11
